
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.3



SEVERANCE AND CONSULTING AGREEMENT


        This Severance and Consulting Agreement (the "Agreement") is made and
entered into by and between Golf Trust of America, Inc. (the "Company") and
Tracy S. Clifford (the "Employee").

        WHEREAS, the Employee is currently employed by the Company as its
Principal Accounting Officer and Secretary;

        WHEREAS, the Company and the Employee have previously entered into a
severance arrangement pursuant to that certain letter agreement, dated
February 9, 2001, as amended as of January 1, 2005 (as amended, the "Severance
Letter"); and

        WHEREAS, the Company and the Employee acknowledge that the Company's
circumstances have changed significantly since the Severance Letter became
effective and desire to establish a new severance and consulting arrangement
that reflects the Company's current circumstances and ensures that the services
of the Employee will continue to be available to the Company;

        NOW, THEREFORE, for and in consideration of the mutual promises set
forth below, it is hereby agreed by and between the Company and the Employee as
follows:

I.Severance

        1.     Employment.    Unless terminated earlier by either party,
Employee's employment with the Company will continue through December 31, 2007
under the terms and with the duties and responsibilities as in effect on the
date hereof, and Employee will receive her regular compensation and employee
benefits through that date in accordance with the Company's regular payroll
practices, plus a lump sum payment for any accrued but unused vacation time as
soon as practicable after the date of termination of employment. For purposes of
clarity, the Company and the Employee acknowledge and agree that the Employee's
duties and responsibilities prior to December 31, 2007 will primarily involve
the tasks previously performed by the Employee under the Company's Plan of
Liquidation and Dissolution (the "POL") and not include new duties and
responsibilities related to the Company's new strategic direction should the POL
be terminated by the Company's stockholders at the Special Meeting of
Stockholders to be held on November 8, 2007 (other than the transition from
liquidation accounting to going concern accounting). If the POL is not
terminated, the Employee's employment with the Company will continue on an
at-will basis after December 31 2007 until terminated by either party. The
Company will give the Employee 30 days prior written notice of any termination
of employment by the Company.

        2.     Severance Payment Initiation.    The Company will pay to the
Employee a severance benefit of 18 months of salary based on the Employee's
salary level in effect on the date hereof, payable over the 9-month period
beginning as of October 1, 2007 and ending on June 30, 2008 and in accordance
with the Company's regular payroll practices. In addition, the Company will pay
to the Employee an amount equal to the Company's employer portion of the
premiums and other payments for individual and dependent medical, dental and
other employee benefits, payable monthly for the 9-month period between
October 1, 2007 and June 30, 2008 and in accordance with the Company's regular
payroll practices.

        3.     Termination of Severance Payments.    The payments set forth in
Section 2 above will continue in the event that the Employee is terminated by
the Company other than termination resulting from a material breach of this
Agreement by the Employee. The payments set forth in Section 2 will terminate
upon the Employee's voluntary termination of her employment prior to
December 31, 2007, other than any such termination resulting from a material
change in the Employee's terms of employment and duties and responsibilities as
set forth in Section 1 above, or the Employee's voluntary termination of the
Services (as defined below). For purposes of clarity, the Employee's disability
or death shall not be deemed to be a voluntary termination of employment by the
Employee or a material breach of this Agreement by the Employee.

--------------------------------------------------------------------------------



        4.     Corporate Transaction.    If the Company consummates a merger,
consolidation, sale of all or substantially all of its assets or any similar
transaction with an unaffiliated third party prior to June 30, 2008, the
payments due under Section 2 hereof shall become immediately due and payable in
full and shall be paid in a lump sum to the Employee at or prior to the
consummation of such transaction.

        5.     Termination of Severance Letter.    The Company and the Employee
hereby agree that the Severance Letter will terminate upon the execution of this
Agreement.

        6.     D&O Insurance.    The Company hereby agrees to maintain in full
force and effect, for a period of no less than ten years from the date of this
Agreement, a directors' and officers' insurance policy (a "D&O Policy") with
terms and conditions no less favorable than, and with coverage limits no less
than, GTA's D&O Policy currently in effect, to wit, the Management Liability and
Company Reimbursement Insurance Policy (with endorsements), issued by XL
Specialty Insurance Company, Policy Number ELU096268-07 (the "Policy"). In
addition, the Company agrees that any such D&O Policy will continue to contain a
provision allowing for the purchase of an additional six years of coverage in
the event of a "change of control" (as that term is defined in the Policy) and
the Company hereby agrees to exercise such option to purchase additional
coverage in the event of a "change of control." In the event that the Company is
liquidated, dissolved or otherwise ceases to exist as a valid entity, the
Company will purchase a D&O Policy to afford tail coverage for the Employee
effective through the date that is ten years from the date of this Agreement.
The Company further agrees to defend, indemnify and exculpate the Employee from
causes of action, claims, demands, suits, judgments, attorney's fees and money
damages to the fullest extent permitted by applicable law in the event of a
breach by the Company of the covenants set forth in this paragraph I.6. The
Company acknowledges that Article X of its Bylaws, as currently constituted,
will continue to apply to the Employee. The Company acknowledges and agrees that
the rights set forth in this paragraph I.6. are in addition to any rights that
the Employee may have under the Policy or the Company's Bylaws or otherwise with
respect to indemnification for actions undertaken during her service to the
Company.

II.Consulting Services

        1.     Services.    The Company hereby engages the Employee to provide
the following consulting services to the Company during the Consulting Term in
the event that the Company's POL is terminated: preparation and support for the
annual audit of the Company's financial statements; preparation and coordination
for the 2007 Annual Report on Form 10-K of the Company; coordination with tax
accountants; oversight and review of operational accounting requirements for the
Company with respect to its corporate operations and the Stonehenge operations;
cash management; litigation support; and support for the resolution of
post-closing issues with respect to the sale of the Innisbrook Resort (the
"Services"). The Employee will report to, and perform services at the request
of, the President of the Company upon reasonable notice. The Employee accepts
such engagement and agrees to perform such services for the Company.

        2.     Independent Contractor.    The parties acknowledge and agree that
the Employee will be acting as an independent contractor and not as an employee
of the Company during the Consulting Term and the terms and conditions of
Article II of this Agreement shall be interpreted and construed accordingly. In
no event shall this Agreement be construed as establishing a partnership or
joint venture or similar relationship between the parties hereto, and nothing
herein contained shall be construed to authorize either party to act as agent
for the other after December 31, 2007. The Employee shall be liable for her own
debts, obligations, acts and omissions, including the payment of all
withholding, Social Security and other taxes and benefits after December 31,
2007. As an independent contractor, the Employee is responsible for filing such
tax returns and paying such self-employment taxes as may be required by law or
regulations.

        3.     Term.    The term of this consulting arrangement shall commence
on January 1, 2008 and shall be in effect until June 30, 2008 (the "Consulting
Term").

2

--------------------------------------------------------------------------------



        4.     Compensation; Reimbursement.    The Company shall pay to the
Employee a consulting fee in the amount of $100.00 per hour plus the
reimbursement of reasonable expenses incurred in the performance of the
Services.

        5.     Company Assistance.    In support of the Employee's provision of
Services hereunder, the Company will provide the Employee with the following
during the Consulting Term: (i) parking at the corporate offices of the Company
or reasonable reimbursement for the same; (ii) continued use of the Employee's
Blackberry, access to the Company's business records and access to the Company's
network server for offsite performance of the Services; (iii) reasonable work
space and use of office equipment and resources at the Company's corporate
office for use in the provision of the Services; and (iv) access to
administrative support at the Company's corporate office.

III.General Provisions

        1.     Confidentiality.    During the term of this Agreement and
afterwards, the Employee shall not disclose the confidential information of the
Company, relating to the Services or otherwise, to any entity or individual
without the Company's written consent. Confidential information shall be deemed
to be any business information of the Company not generally available to the
public.

        2.     Assignment.    Neither the Company nor the Employee may assign
this Agreement or any of their respective rights, benefits, obligations or
duties hereunder to any other person, firm, corporation or other entity without
the prior written consent of the other party.

        3.     Notices.    All notices and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given when (i) personally delivered, (ii) delivered by a private delivery
service such as Federal Express or (iii) placed in the United States mail by
certified mail, return receipt requested, postage prepaid, addressed to the
parties hereto as follows (provided that notice of change of address shall be
deemed given only when received):

  To the Company:   Golf Trust of America, Inc.
10 North Adger's Wharf
Charleston, SC 29401
Attn: President  
To the Employee:
 
Tracy S. Clifford     At the address currently on record with the Company

The address of both the Company and the Employee may be changed from time to
time by either party serving written notice upon the other.

        4.     Non-Waiver.    No waiver by either party of any breach by the
other party of any provision hereof shall be deemed to be a waiver of any later
or other breach thereof or as a waiver of any such or other provision of this
Agreement.

        5.     Governing Law.    This Agreement shall be deemed to have been
made and entered into in the State of South Carolina, and the construction,
validity and enforceability of this Agreement shall be governed by the laws of
such State, notwithstanding any South Carolina or other conflict-of-interest
provisions to the contrary. All judicial proceedings in connection with this
Agreement will be brought in any federal or state court of competent
jurisdiction in Charleston County, South Carolina, and each party hereby accepts
the exclusive jurisdiction and venue of such courts.

        6.     Entire Agreement.    This Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof and
supersedes and cancels all prior or contemporaneous oral or written agreements
and understandings between them with respect to the subject matter hereof. This
Agreement may not be changed or modified orally but only by an instrument in
writing signed by the parties hereto, which instrument states that it is an
amendment to this Agreement.

3

--------------------------------------------------------------------------------



        7.     Severability.    Except as equity may require, should any
provision of this Agreement or any part thereof be held invalid or
unenforceable, the same shall not affect or impair any other provision of this
Agreement or any part thereof, and the invalidity or unenforceability of any
provision of this Agreement shall not have any effect on or impair the
obligation of the Company or the Employee.

        8.     Counterparts.    This Agreement may be executed in duplicate
counterparts, each of which shall be deemed an original hereof.

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
signed as of November 7, 2007.

GOLF TRUST OF AMERICA, INC.      
/s/  W. BRADLEY BLAIR II      

--------------------------------------------------------------------------------

By: W. Bradley Blair II
Title: President
 
 
 
/s/  TRACY S. CLIFFORD      

--------------------------------------------------------------------------------

Tracy S. Clifford
 
 
 

4

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.3



SEVERANCE AND CONSULTING AGREEMENT
